951 So. 2d 1109 (2007)
Godfrey J. and Lydia BERGERON
v.
ARGONAUT GREAT CENTRAL INSURANCE COMPANY, et al.
No. 2007-C-0418.
Supreme Court of Louisiana.
March 23, 2007.
In re Argonaut Great Central Insurance Company et al.; Billeaudeau, Frank, Billeaudeau, Elsa, d/b/a Jazz Seafood & Steakhouse;  Defendant(s); Applying for Writ of Certiorari and/or Review, Parish of E. Baton Rouge, 19th Judicial District Court Div. D, No. 496,477; to the Court of Appeal, First Circuit, No. 2006 CA 0813.
Denied.
CALOGERO, C.J., would grant.